DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 03/01/2022. 

The claims have been amended as follows: 
Claim 1, line 9: please delete the word “said” between “extended from” and “leading end surface” and replace with --a-- to recite “said gas inlet extending from [[said]]a leading end surface of said ceramic body to an innermost part of said gas inlet at said at least one diffusion control part”.
Claim 1, line 20: please delete the word “a” between “covering” and “leading end surface” and replace with --said-- to recite “a leading-end protective layer being porous, and covering [[a]]said leading end surface and four side surfaces in a predetermined range of said element base on said one end portion, wherein”. 


Allowable Subject Matter
Claims 1-14 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “said gas inlet extending from a leading end surface of said ceramic body to an innermost part of said gas inlet at said at least one diffusion control part”, “a leading-end protective layer being porous, and covering said leading end surface and four side surfaces in a predetermined range of said element base on said one end portion”, said gas inlet includes a base portion of a fixed thickness at the innermost part of said gas inlet and a widened portion continuous with said base portion, said widened portion provided on a leading end side of said ceramic body closer than said base portion and having a thickness greater than a thickness of said base portion”, and “said leading-end protective layer has an extension extending into said widened portion, and fixed to an inner wall surface of said widened portion”. 
The closest prior art of record is considered to be Horisaka et al. (US 2011/0186431 A1, previously cited) and Kato et al. (US 6,355,152 B1, previously cited).
Horisaka discloses a sensor element for a gas sensor [abstract; Para. 0004] that comprises an element base comprising solid electrolyte layers 1-6 that are made of oxygen-ion conductive solid electrolyte [Paras. 0004, 0014-0015, 0041; Figs. 1-5], a first inner vacancy 20 located inside the electrolyte layers 1-6 in communication with a gas inlet 10 through rate limiting portions 11 and 13 [Paras. 0041-0044; Figs. 1-2 and 4], main pump cell 21 that comprises outer pump electrode 23 and an inner pump electrode 22 that is located in the first inner vacancy 20 [Para. 0044; Figs. 1-2 and 4], 
Horisaka is silent, however, on a widened portion that Is continuous with a base portion wherein the widened portion has a thickness greater than a thickness of the base portion and wherein the leading-end protective layer has an extension extending into said widened portion and fixed to an inner wall surface of said widened portion. 
Kato was relied upon in prior office actions for teaching the “widened portion” and the “base portion”. The present claims have been amended, however, to recite wherein the sensor element includes “at least one diffusion control part” and “said gas inlet extending from a leading end surface of said ceramic body to an innermost part of said gas inlet at said at least one diffusion control part”. The claims further recite wherein “said gas inlet includes a base portion of a fixed thickness at the innermost part of said gas inlet and a widened portion continuous with said bas portion”. The claims therefore require that the gas inlet spans from the leading end to the diffusion control part, and within this range there is a base portion and a widened portion. Applicant argues on Pg. 9 of the remarks that:
In Figs. 25A and 25B of Kato, the gas inlet does not have a widened portion and a base portion as claimed, wherein the gas inlet includes a base portion of a fixed thickness at the innermost part of the gas inlet and includes a widened portion continuous with the base portion, the widened portion being provided on a leading end side of the ceramic body closer than the base portion and having a thickness greater than a thickness of the base portion. Further, regarding Fig. 29B of Kato, the gas diffusion control part 126 cannot fairly be interpreted as a base portion of the gas inlet.

Upon reviewing the teachings of Kato, Applicant’s arguments are convincing. Kato teaches that elements 26/126 are diffusion rate-determining sections [Col. 17:54 through Col. 18:64] and thus these elements would read upon the “at least one diffusion control part” of the amended claims. However, if these elements are interpreted as the “at least one diffusion control part”, then the inlet that ranges from the leading end surface to these diffusion control parts would not include a “base portion” and a “widened portion”. Furthermore, the “base portion” width as shown in Figs. 25B and 29B would be the width of the internal chambers 18/20 and thus interpreting the elements 26/126 as the “at least one diffusion control parts” would mean there is no “widened portion” that is wider than the “base portion”. Therefore, even if it were obvious to one having ordinary skill in the art to modify the inlet of Horisaka in view of Kato, such modification would still fail to teach both a “base portion” and a “widened portion”. Horisaka and Kato also fail to expressly teach wherein “said leading-end protective layer has an extension extending into said widened portion, and fixed to an inner wall surface of said widened portion” 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-14 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795